February 9, 2016

GUARANTY


Coffeyville Resources, LLC, a Delaware limited liability company (“Guarantor”),
owns 100% of CVR GP, LLC, the general partner of CVR Partners, LP (the
“Partnership”), and approximately 53% of the common units representing limited
partner interests in the Partnership. Coffeyville Resources Nitrogen
Fertilizers, LLC (“CRNF”) is a wholly-owned subsidiary of the Partnership. The
Partnership and its subsidiaries are hereafter referred to as the “Company”.


1.Guaranty. For valuable consideration, receipt of which is hereby acknowledged,
Guarantor hereby guarantees the prompt and complete payment when due of any
claim that may hereafter arise against Company pursuant to the Credit and
Guaranty Agreement, dated as of April 13, 2011, among CRNF, the Partnership, the
lenders party thereto and Goldman Sachs Lending Partners LLC, as administrative
agent and collateral agent (the “Credit Agreement”, and any indebtedness due
thereunder, the “Indebtedness”), upon written demand or presentment to the
address provided in Section 4 of this Guaranty. Guarantor’s obligations and
liability under this Guaranty are limited to payment obligations, and Guarantor
has no obligation to perform any other obligations under the transactions
evidencing any Indebtedness.


2.Continuing Guaranty. This is a continuing Guaranty, and applies to and covers
all Indebtedness until the first to occur of the stated term of the Credit
Agreement or until such time as the Company refinances the Indebtedness, at
which time this Guaranty will automatically terminate. In the event Guarantor is
required to pay the Indebtedness pursuant to this Guaranty, the Company’s
obligation to repay Guarantor for the Indebtedness will be pursuant to a
promissory note (the “Note”) to be entered into by the parties at the time
Guarantor pays the Indebtedness hereunder. The terms of the Note will be
mutually agreed upon by the parties, provided, the term will be the lesser of
two years or such time that the Company obtains third party financing (“New
Debt”) of at least $125 million on terms acceptable to the Company and with a
term of greater than one year from the inception of the New Debt.


3.Waivers by Guarantor. Except as otherwise provided in Section 1 above,
Guarantor waives (a) notice of dishonor and nonpayment of the Indebtedness, (b)
notice of acceptance of this Guaranty, (c) notice of any advances made or credit
extended in reliance upon this Guaranty or of the failure of Company to pay any
of the Indebtedness as it becomes due, and (d) all defenses arising from the
bankruptcy or insolvency of Company. Notwithstanding the foregoing, Guarantor
reserves the right to assert defenses that Company may have to payment of any
Indebtedness other than defenses expressly waived hereby.


4.Notices. Any notice, request, consent or communication under this Guaranty
will be effective only if it is in writing and (a) personally delivered, (b)
sent by certified mail, return receipt requested, postage prepaid, (c) sent by a
nationally recognized overnight delivery service, with delivery confirmed, or
(d) sent via facsimile transmission, with a copy simultaneously sent by one of
the methods set forth in clauses (a) or (c), addressed as follows:








If to Guarantor:
Coffeyville Resources, LLC
Attn: Chief Financial Officer
2277 Plaza Drive, Suite 500
Sugar Land, TX 77479
Fax: (913) 982-2652


Copy to:
Coffeyville Resources, LLC
Attn: General Counsel
10 E. Cambridge Circle Dr.,
Suite 250
Kansas City, Kansas 66103
Fax: (913) 982-0976


If to Company:
CVR Partners, LP
Attn: Chief Executive Officer
2277 Plaza Drive, Suite 500
Sugar Land, TX 77479
Fax: (913) 982-2652


Copy to:
CVR Partners, LP
Attn: General Counsel
10 E. Cambridge Circle Dr.,
Suite 250
Kansas City, Kansas 66103
Fax: (913) 982-0976



or such other persons or addresses as are furnished in writing by any party to
the other party, and will be deemed to have been given only upon its delivery in
accordance with this Section.


5.
Miscellaneous.



(a)Governing Law. This Guaranty is deemed to have been made under and is to be
governed by the laws of the State of Texas in all respects.


(b)Amendment. This Guaranty may not be waived, altered, modified or amended as
to any of its terms or provisions except in writing duly signed by the
Partnership and Guarantor.


(c)Binding Upon Successors. This Guaranty is binding upon the heirs, personal
representatives, successors, transferees and assigns of Guarantor and will inure
to the benefit of all successors, transferees and assignees of the Company.


(d)Headings. The headings of the paragraphs of this Guaranty have been inserted
for convenience of reference only and do not restrict or otherwise modify any of
the terms or provisions hereof.


(e)Severance. A determination that any provision of this Guaranty is
unenforceable or invalid will not affect the enforceability or validity of any
other provision.


                            
(signature page follows)














“Guarantor”


Coffeyville Resources, LLC
“Partnership” on behalf of the Company


CVR Partners, LP
By: CVR GP, LLC, its general partner






By:
/s/ Susan M. Ball
By:
/s/ Mark A. Pytosh
Name:
Susan M. Ball
Name:
Mark A. Pytosh
Title:
Chief Financial Officer and Treasurer
Title:
Chief Executive Officer and President




1

